Citation Nr: 0017306	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-34 83	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 RO decision which denied the 
veteran's claim for an increase in a 50 percent rating for 
PTSD.



REMAND

The veteran's claim for an increased rating for PTSD is well 
grounded, meaning plausible, and the file indicates there is 
a further VA duty to assist him in developing the claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103, 3.159; 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

At his September 1996 RO hearing, the veteran reported he was 
receiving extensive psychiatric outpatient treatment at the 
VA Medical Center (VAMC) in Manchester, New Hampshire, which 
included weekly sessions of both individual and group 
therapy.  While there are some VA treatment records on file, 
none are more recent than September 1996.  Additionally, it 
is noted that he now resides in Massachusetts.  As such, 
relevant VA treatment records from Massachusetts and New 
Hampshire should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Additionally, it is noted that the 
veteran's last VA psychiatric examination for compensation 
purposes was in June 1998, two years ago, and the veteran 
alleges that his psychiatric condition has worsened; as such, 
a more current compensation examination is warranted.  
Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 
1 Vet. App. 121 (1991).  It is also noted that the veteran 
reported he was undergoing VA vocational rehabilitation at 
the time of his September 1996 RO hearing; related records 
should also be associated with the claims file.  Id.  



In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain the veteran's 
entire vocational rehabilitation folder, 
including counseling records, and 
associate this evidence with the claims 
folder.

2.  The RO should obtain copies of all of 
the veteran's outpatient and inpatient 
psychiatric treatment records, since 
September 1996, including but not limited 
to medical records from the Manchester, 
VA Medical Center and any VA facilities 
in Massachusetts. 

3.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims folder should be 
provided to and reviewed by the examiner.  
All psychiatric signs and symptoms, 
necessary for rating the disability, 
should be set forth in detail.  Such 
findings must be reported in terms that 
are responsive to all criteria for 
ratings at 50 percent, 70 percent, and 
100 percent in the rating schedules for 
psychiatric disabilities in effect prior 
to November 7, 1996, and the ratings 
schedules for psychiatric disabilities in 
effect beginning Novemebr 7, 1996.  The 
doctor should assess the degree of 
occupational and social impairment from 
PTSD.

The RO should then review the claim for a higher rating for 
PTSD.  If the claim is denied, the veteran and his 
representative should be issued a supplemental statement of 
the case, and given an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


